                 Case 2:18-cv-02062-JAD-PAL Document 5 Filed 11/14/18 Page 1 of 2



 1   JASON G. REVZIN
     Nevada Bar No. 8629
 2   LEWIS BRISBOIS BISGAARD & SMITH LLP
 3   6385 S. Rainbow Blvd., Suite 600
     Las Vegas, Nevada 89118
 4   Telephone: (702) 893-3383
     Facsimile: (702) 893-3789
 5   Email: jason.revzin@lewisbrisbois.com
     COUNSEL FOR DEFENDANT TRANS UNION LLC
 6

 7
                                IN THE UNITED STATES DISTRICT COURT
 8                                    FOR THE DISTRICT OF NEVADA
 9
     STANLEY R. BANTA,                                        Case No. 2:18-cv-02062-JAD-PAL
10
                               Plaintiff,                     JOINT STIPULATION AND ORDER
11                                                            EXTENDING DEFENDANT TRANS
     v.                                                       UNION LLC’S TIME TO FILE AN
12                                                            ANSWER OR OTHERWISE
     TRANS UNION, LLC, and                                    RESPOND TO PLAINTIFF’S
13   OCWEN LOAN SERVICING, LLC,                               COMPLAINT
14                              Defendants.                   (FIRST REQUEST)
15

16               Plaintiff Stanley R. Banta (“Plaintiff”), and Defendant Trans Union LLC (“Trans
17   Union”), by and through their respective counsel, file this Joint Stipulation Extending Defendant
18   Trans Union’s Time to Respond to Plaintiff’s Complaint.
19               On October 26, 2018, Plaintiff filed his Complaint. On October 30, 2018, Trans Union
20   was served with Plaintiff’s Complaint. The current deadline for Trans Union to answer or
21   otherwise respond to Plaintiff’s Complaint is November 20, 2018.
22               Trans Union needs additional time to investigate, locate and assemble documents relating
23   to Plaintiff’s claims. In addition, Trans Union’s counsel will need additional time to review the
24   documents and respond to the allegations in Plaintiff’s Complaint.
25               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or
26   otherwise respond to Plaintiff’s Complaint up to and including December 11, 2018.
27
28
                                                                                                       1
     3253091.1
                 Case 2:18-cv-02062-JAD-PAL Document 5 Filed 11/14/18 Page 2 of 2



 1   Dated this 14th day of November, 2018
 2                                              LEWIS BRISBOIS BISGAARD & SMITH LLP

 3
                                                 /s/ Jason G. Revzin
 4                                              Jason G. Revzin (Nevada Bar No. 8629)
                                                6385 South Rainbow Blvd., Suite 600
 5                                              Las Vegas, NV 89118
                                                Telephone: (702) 893-3383
 6                                              Facsimile: (702) 893-3789
 7                                              Email: Jason.revzin@lewisbrisbois.com
                                                Counsel for Trans Union LLC
 8

 9                                              HAINES & KRIEGER, LLC

10                                              /s/ David H. Krieger
                                                David H. Krieger (Nevada Bar No. 9086)
11                                              Shawn W. Miller (Nevada Bar No. 7825)
                                                8985 S. Eastern Ave., Suite 350
12
                                                Henderson, NV 89123
13                                              Telephone: (702) 880-5554
                                                Facsimile: (702) 383-5518
14                                              Email: dkrieger@hainesandkrieger.com
                                                Email: smiller@hainesandkrieger.com
15                                              Counsel for Plaintiff
16

17
                                                   ORDER
18
                 The Joint Stipulation for Extension of Time for Trans Union LLC up to and including
19
     December 11, 2018 to file an answer or otherwise respond to Plaintiff Stanley R. Banta’s
20
     Complaint (Case No. 2:18-cv-02062) is so ORDERED AND ADJUDGED.
21

22
                 Dated this 16th day of November, 2018.
23

24

25
                                             UNITED STATES MAGISTRATE JUDGE
26

27
28
                                                                                                  2
     3253091.1
